Exhibit 4.(a).1.2 January 29, 2013 To:Scailex Corporation Ltd. Shareholders of Partner Communications Company Ltd. Listed on Annex A Attached Hereto Re: Letter of Undertaking We, the undersigned, S.B Israel Telecom Ltd., hereby undertakes and agrees to be bound by the Restatement of Relationship Agreement by and among the shareholders of Partner Communications Company Ltd. (the "Company") listed on Annex A attached hereto, dated April 20, 2005, as amended ("Relationship Agreement"), as if we were an original party thereto. In no way derogating from the foregoing, the undersigned hereby undertakes and agrees to maintain the “Required Founders Percentage” (as such term is defined in the Relationship Agreement and Section 22A of the licence dated April 7, 1998 granted by the Minister of Communications to the Company, as amended from time to time (the “Licence”)). This letter of undertaking shall be deemed to join the undersigned as a party to the Relationship Agreement. Sincerely, S.B Israel Telecom Ltd. Signature : /s/ Adam Chesnoff Name: Adam Chessnoff Title: Director Acknowledged and Agreed: Scailex Corporation Ltd. Signature : /s/ Yahel Shachar Name: Yahel Shachar Title: CEO Signature : /s/ Galit Alkalay-David Name: Galit Alkalay Title: CFO Cc: Partner Communications Company Ltd. Annex A Shareholders Table No. Name Reg. No. 1 Scailex Corporation Ltd. 52-003180-8 2 Suny Electronics Ltd. 52-004075-9 3 Hot Net Internet Services Ltd. 51-212970-1 Harel Insurance Company Ltd. 4 Nativ Gemel 52-002235-1 5 Harel Pensia 51-226759-2 6 Harel Insurance Company Ltd. - Maslulim 52-000407-8 7 Harel Insurance Company Ltd.- on behalf of the participating policies 52-000407-8 8 Otzma leumi kupat tagmulim-leAtzmaim 52-002149-4 9 Rimon kupat tagmulim leAtzmain vele shirim 52-002364-9 10 Taoz kupat tagmulim leAtzmain vele shirim 52-002245-0 11 Harel Atidit Provident Funds Ltd. as trustee of Harel Gilad Gemel 51-286736-7 Dash Kupot Gemel Ltd. 12 Dash Gemel 51-206520-2 13 Dash Hishtalmut 51-206520-2 14 Capital Gemel Zahav 51-206520-2 15 Capital Gemel 51-206520-2 16 Capital Hishtalmut 51-206520-2 17 Capital Berger Economist Clali 51-206520-2 18 Capital Berger Economist Hishtalmut 51-206520-2 19 Dash Kupat Gemel Titanium 51-206520-2 20 Dash Titanium Keren Hishtalmut 51-206520-2 21 The Phoenix Insurance Company Ltd. 52-002318-5 22 The Phoenix Pension and Provident Fund Management Ltd. 51-175151-3 23 The Phoenix Provident Fund Ltd. 51-347750-5 Excellence Kuppot Mizrachi Lesheavar Ltd. 24 "Atid" Central Provident Savings Scheme Fund (previously part of Mizrahi Tfahot group) 51-388821-4 25 "Assaf" Continuing Education For Employees Fund (previously part of Mizrahi Tfahot group) 51-388821-4 26 "Lior" Central Provident SavingsScheme Fund (previously part of Mizrahi Tfahot group) 51-388821-4 27 SeverancePayFund (previously part of Mizrahi Tfahot group) 51-388821-4 28 Excellence Tagmulim and Pitzuim 51-302648-4 29 Excellence Hishtalmut 51-302648-4 30 Excellence Merkazit Lepitzuim 51-302648-4
